TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                             444444444444444444444444444
                               ON MOTION FOR REHEARING
                             444444444444444444444444444


                                       NO. 03-03-00740-CV



                             Tom Dyke and Sibyl Dyke, Appellants

                                                  v.

           Don Jackson and Velna Jackson d/b/a Prophet Investments, Appellees




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
         NO. GN300334, HONORABLE C. W. DUNCAN, JR., JUDGE PRESIDING



             SUPPLEMENTAL MEMORANDUM OPINION


               We originally issued an opinion and judgment on August 10, 2005. While the cause

was pending on rehearing, the parties filed a joint motion to dismiss, explaining that they have

settled their dispute. Therefore, our original judgment issued August 10, 2005, is withdrawn and the

judgment issued this date is substituted in its place. We grant the motion and dismiss the appeal,

taxing costs to the party that incurred them.



                                                __________________________________________

                                                David Puryear, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed on Joint Motion

Filed: March 3, 2006